Citation Nr: 9920598	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-23 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for a foot rash, claimed 
as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to July 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a January 1997 rating 
decision, in which the RO denied the veteran's claim of 
entitlement to service connection for a foot rash claimed as 
secondary to Agent Orange exposure.  The veteran filed an NOD 
in April 1997, and an SOC was issued by the RO in June 1997.  
The veteran filed a substantive appeal in August 1997.  In 
March 1998, the veteran testified before a hearing officer at 
the VARO in New York.  A supplemental statement of the case 
(SSOC) was issued in October 1998.  

The Board notes that the issue of PTSD is addressed in the 
Remand section of this decision.  





FINDINGS OF FACT

1. All necessary evidence for an equitable disposition of the 
veteran's appeal has been acquired by the RO.  

2. The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  

3. There is no medical evidence of record reflecting that the 
veteran currently suffers from tinea pedis, or any other 
foot-fungal rash.  

4. The veteran's assertion that any foot rash had its onset 
in service, due to Agent Orange exposure, is not supported 
by any medical evidence that would render the claim for 
service connection for that disability plausible under the 
law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a foot rash, claimed as secondary to 
Agent Orange exposure.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he was treated for a rash on his right foot in Vietnam.  
A treatment note, dated in April 1967, reflected a finding of 
"tinea pedis, marked, [with] fissuring between toes."  The 
treatment plan called for the use of Fulvicin ointment on the 
rash.  During a separation medical examination in July 1967, 
no complaints or findings were noted for a fungal rash on the 
veteran's right or left foot.  

Thereafter, in February 1996, the veteran filed claims of 
service connection for, inter alia, foot fungus secondary to 
Agent Orange exposure.  In April 1996, he was medically 
examined for VA purposes.  The examiner noted that the 
veteran had had a history of athlete's foot and foot fungus 
while in Vietnam.  Upon clinical evaluation, there was no 
evidence of either condition, or of any other foot problems.  
Furthermore, the examiner did not find evidence of any skin 
rash over other parts of the veteran's body.  The diagnosis 
was history of athlete's foot; normal skin examination.  

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the United States Court 
of Veterans Appeals, prior to March 1, 1999), which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The governing law holds that, if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform diseases consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
in a recent decision, the Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet.App. 164, 168 (1999).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
supra, 9 Vet.App. at 44.  See Brock v. Brown, 10 
Vet.App. 155, 160-61 (1997).  Thus, the presumption is not 
the sole method for showing causation.  However, as noted 
above, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit, supra.

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam.  
However, his claimed foot rash, or tinea pedis, is not one of 
the presumptive diseases listed in either 38 U.S.C. § 1116(a) 
or 38 C.F.R. § 3.309(e).  Since the veteran was not diagnosed 
with a disease listed at 38 C.F.R. § 3.309(e), he is also not 
entitled to the presumption of exposure to herbicide agents 
in service, provided in 38 C.F.R. § 3.307(a)(6)(iii).  See 
McCartt, supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, contained a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised on April 5, 1999, and is 
now in accordance with the McCartt decision.  Hence, in the 
present case, exposure to Agent Orange may not be presumed.  

Nevertheless, the veteran may still establish service 
connection for herbicide exposure on a direct basis by 
showing that his claimed foot rash was, in some way, related 
to service.  This matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  

In this instance, as noted above, the veteran was diagnosed 
in April 1967 with marked tinea pedis.  No other treatment 
for tinea pedis was undertaken by the veteran during active 
service.  At a separation medical examination, there were no 
complaints or findings noted for tinea pedis or any other 
foot-fungal rash.  During a VA examination in April 1996, the 
examiner noted a history of foot rash in service, and on 
further clinical evaluation found no evidence of tinea pedis 
or other foot-fungal rash.  The diagnosis was history of 
athlete's foot, with an otherwise normal skin examination.  
Thus, the Board finds the evidence reflects that the veteran 
currently is not suffering from a disability associated with 
tinea pedis or a foot-fungal rash.  

Therefore, based upon the above medical findings, the Board 
concludes that the veteran has failed to satisfy the 
threshold requirement for presenting a well-grounded claim as 
set forth by the Court in Caluza, above.  He has failed to 
present evidence that he currently suffers from a foot-fungal 
rash claimed as secondary to Agent Orange exposure.  

While the Board does not doubt the veteran's sincere belief 
that he suffers from a foot-fungal rash, secondary to Agent 
Orange exposure, our decision must be based on competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service.  In this instance, the veteran 
has neither a medical diagnosis of a current disability or 
evidence of a disability in service, and, in the absence of 
either of those elements, the nexus issue does not even 
arise.  As the court has noted elsewhere, "in the absence of 
proof of a present disability, there can be no valid claim." 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Since the 
medical evidence does not currently show the presence of a 
foot-fungal rash, the Board concludes that the veteran has 
not met the initial burden of presenting evidence of a well-
grounded claim for service connection for that claimed 
disability, as imposed by 38 U.S.C.A. § 5107(a).

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).; Carbino v. Gober, 1 Vet.App. 507, 510 
(1997).

The Board concludes therefore, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for a foot-fungal rash, claimed 
as secondary to Agent Orange exposure; as required by 
38 U.S.C.A. § 5107(a) (West 1991).  In the absence of a well-
grounded claim, there is no duty to assist the veteran 
further in its development, and the Board does not have 
jurisdiction to adjudicate it.  Brock v. Brown, 6 Vet.App. 14 
(1993); Grivois v. Brown, 6 Vet.App. 136 (1994).  
Accordingly, as a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim of service connection for a foot-
fungal rash, claimed as secondary to Agent Orange exposure, 
in this case must be denied.  See Epps v. Gober, supra.


ORDER

Entitlement to service connection for a foot-fungal rash, 
claimed as secondary to Agent Orange exposure, is denied.  


REMAND

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Board notes that, in order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus (that is, a link or connection) between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Also, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet.App. 19, 21 (1993).

In this regard, the veteran contends that he experienced many 
stressful events during his service in Vietnam, upon which he 
bases his PTSD claim.  The veteran reports that he helped to 
unload dead and wounded soldiers from helicopters at a field 
hospital, that he shot and killed four Vietnamese who were 
attempting to steal supplies from a truck he was driving, and 
that he saw numerous dead bodies along the roads and floating 
in the waterways.  In addition, the veteran recounted having 
witnessed executions of enemy soldiers, and the burning to 
death of a Buddhist monk.  He also noted that he took part in 
ambushes and firefights at "Monkey Mountain," with what he 
believes was the 1st Calvary Division.  Furthermore, the 
veteran contended that he witnessed the killing of an MP by a 
little Vietnamese girl carrying a grenade, in addition to the 
death of a friend, Mike, who was shot through the head by an 
enemy sniper.  We find that, solely for the purpose of 
determining the well-groundedness of his claim, these 
contentions will be deemed credible.  See King, supra.  

We are also cognizant that there has been a medical diagnosis 
of PTSD, attributed to the stressor incidents claimed by the 
veteran, made by a VA examiner in April 1996.  Accordingly, 
the Board finds that the claim is plausible, as there is 
evidence of a stressor incident or incidents in service, 
evidence of a current disability, and also seemingly 
competent evidence that the current disability is a 
"residual" of stressors experienced in service.  See 
Caluza, supra.

The Board notes, however, that, once a PTSD claim has been 
determined to be well grounded, it does not necessarily mean 
the claim will be granted.  The U.S. Court of Veterans 
Appeals has emphasized that,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptom-atology and the specific claimed in-
service stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

As noted above, the establishment of a plausible claim does 
not dispose of the issues in this case.  The Board must 
review the claim on its merits and account for the evidence 
which it finds to be persuasive and unpersuasive and provide 
reasoned analysis for rejecting evidence submitted by or on 
behalf of the claimant.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In addition, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f), as 
amended at 64 Fed. Reg. 32,807-808 (June 18, 1999).

If the claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his/her testimony 
must be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994). 

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  Once it is 
established that the claimed in-service stressors actually 
occurred, their sufficiency must be clinically established.  
West v. Brown, 7 Vet.App. 70 (1994).

The Board recognizes that, during the pendency of the 
veteran's claim, VA issued a final rule, which took effect on 
November 7, 1996, amending that portion of the Schedule for 
Rating Disabilities pertaining to mental disorders. 61 Fed. 
Reg. 52,695 (Oct. 8, 1996) (now codified at 38 C.F.R. part 
4).  In part, that final rule replaced 38 C.F.R. § 4.130 with 
a new section that adopted the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. (DSM-IV), as the basis 
for the nomenclature of the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM-
III.  As the Court noted in its Cohen decision, supra, a 
significant change from DSM-III to DSM-IV is that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience 
and response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, 10 
Vet.App. at 141. 

Regarding the veteran's claimed stressors, the Board notes 
that some of the stressors are claimed as related to combat 
and others are not.  We find no credible supporting evidence 
in the file that the veteran participated in combat with the 
enemy.  In particular, the veteran's assigned military unit 
in Vietnam was the 593rd General Supply Group, and his 
military occupational specialty was wheel vehicle mechanic.  
In addition, the veteran's DD Form 214 indicates that he did 
not receive any combat citations, although we do note that 
his awards and decorations did include the Vietnam Service 
Medal and the Vietnam Campaign Medal with "60" device.  As 
the Court has repeatedly held, receipt of a Purple Heart 
Medal, Combat Infantryman Badge, or the like will be accepted 
as conclusive evidence of the in-service stressor.  See Falk 
v. West, ___ Vet.App. ___, No. 96-1286, slip op. at 4 (May 
26, 1999).  Furthermore, the veteran has provided no other 
credible supporting evidence to substantiate any of his 
other, non-combat related stressors.  Therefore, the Board 
must determine whether service records and/or other 
independent credible evidence corroborate the alleged 
stressors, as the veteran's lay testimony, by itself, will 
not be sufficient to establish the alleged stressors.  See 
Dizoglio, supra 

In this respect, the Court of Appeals for Veterans Claims has 
held that the Board must generally make specific findings of 
fact, supported by adequate statements of reasons or bases, 
as to whether or not the veteran was engaged in combat.  
Cohen, 10 Vet. App. at 145.  We note that, while the veteran 
has provided vague information with respect to both his 
combat-related and non-combat-related stressors, the evidence 
does not reflect that an attempt has been made to at least 
verify whether any of these stressors actually occurred.  
Accordingly, the Board cannot make specific findings of fact 
with any degree of certainty as to the veteran's contentions.  
Given that the veteran did honorably serve in Vietnam, that 
he has been diagnosed with PTSD based upon his reported (but 
not verified) stressors, and that the well-groundedness of 
his claim mandates a duty to assist, we believe an attempt 
should be made to verify his claimed stressors.  

Therefore, while we regret the delay, we believe additional 
development is warranted before we reach a final decision on 
the veteran's claim.  Accordingly, the case is REMANDED to 
the RO for the following action:

1. An additional request should be made to the 
veteran, with a copy to his representative, 
that he provide as much detail as possible 
regarding his claimed PTSD stressors.  The 
veteran should be asked to provide specific 
details of the claimed stressful events, such 
as an approximate date, location, detailed 
description of pertinent events, and 
identifying information concerning any other 
individuals involved in the event, including 
their names, ranks, units of assignment, or 
any other identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence of 
the claimed stressful events and that he must 
be as specific as possible because, without 
such details, an adequate search for 
verifying information cannot be conducted.  

2. The RO should then take the information in 
the claims file regarding the events the 
veteran believes caused his PTSD, plus any 
additional information provided by the 
veteran as a result of this Remand, and 
submit a detailed summary to U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  That 
organization should be requested to verify, 
if possible, based on information provided 
the veteran, any of his claimed stressful 
events.  

3. Upon completion of the above, the RO should 
review the evidence of record and enter its 
determination with respect to service 
connection for PTSD.  Whether a new 
psychiatric examination should be sought is 
left to the discretion of the RO.  If the 
decision remains adverse to the veteran, the 
RO should issue an SSOC, a copy of which 
should be provided to the veteran, and his 
representative.  Thereafter, the veteran and 
his representative should be given the 
opportunity to respond.  The case should be 
returned to the Board for further appellate 
consideration, if otherwise in order, 
following appropriate appellate procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in Remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

